Citation Nr: 0011604	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-05 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.

(The issue of the veteran's eligibility for Service Disabled 
Veterans Insurance (RH) under the provisions of 38 U.S.C.A. 
§ 1922(a) (West 1991) is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had periods of active service from April 1951 to 
April 1954 and from September 1954 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
VARO in St. Louis which denied entitlement to service 
connection for a chronic skin disorder.  


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
current skin disorder and the veteran's active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
skin disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Factual Background.

A review of the service medical records reflects that the 
veteran was seen in service on more than one occasion in 
December 1952 for what was reported as an impetigo-like rash 
of the scalp.  In early 1954 he was also seen for similar 
complaints.  He stated he had had pustular lesions on the 
back of the scalp and the cheeks since having served in 
Korea.  The diagnoses included impetigo and folliculosis.

At the time of separation examination in late March 1954, 
there were no complaints pertaining to the skin and clinical 
evaluation revealed normal skin status.  At the time of 
reenlistment examination in September 1954, again there were 
no complaints pertaining to the skin and clinical evaluation 
of the skin was again reported as normal. 

The post service medical evidence includes the report of a VA 
general medical examination accorded the veteran in January 
1962.  At that time, the veteran expressed no complaints 
pertaining to the skin.  Clinical examination of the skin was 
unremarkable.  

The subsequent medical evidence includes a October 1995 VA 
pathology report of a lesion of the abdominal wall which was 
reported to have been present for "40 years on and off."  The 
diagnosis was nonspecific chronic dermatitis.

The veteran was accorded a dermatological examination by VA 
in May 1997.  The examiner noted that the veteran had been 
seen by him several years earlier.  The veteran reported that 
he had been pinned down in a foxhole in 1951 and he claimed 
his nerves "went bad after that.  Ever since then, for the 
past 40 years, his arms and body itches."  It was indicated 
the veteran did well when taking nerve pills. The current 
examination impressions were:  Parietal nodules; and, more 
likely than not, squamous cell carcinoma on the dorsum of the 
left hand.

Evidence of record reflects that service connection is in 
effect for anxiety neurosis.  A noncompensable evaluation has 
been in effect since August 1961.

Of record is a July 1997 communication from the veteran 
indicating that a physician at the VA Medical Center in 
Poplar Bluff, Missouri, opined that his skin condition was 
caused by his service-connected psychiatric condition.

Of record are reports of VA outpatient visits on periodic 
occasions beginning in late 1996.  

In November 1997, the RO contacted the Compensation and 
Pension Unit of the VA Medical Center in Poplar Bluff, 
Missouri, requesting that the physician who conducted the May 
1997 VA dermatology examination express an opinion as to 
whether the skin disorder was related to the service-
connected anxiety disorder.  In a December 1997 Report of 
Contact responding to the inquiry, it was indicated that  the 
doctor who conducted the May 1997 examination thought she was 
giving an opinion as to the veteran's skin condition, 
"neural dermatitis of unknown origin" which "cannot be 
definitely related to SC nervous condition."

The outpatient records include a report of a visit in March 
1998 at which time an assessment was made of prurigo.  It was 
stated by the examiner that this was "not likely service-
connected but may have formal C + P exam set up to decide."  

Analysis

Essentially, the service medical records and the post service 
medical evidence fail to connect any current skin disorder to 
the veteran's active service.  As noted above, the veteran 
and his representative lack the necessary medical expertise 
to offer an opinion as to what is essentially a question of 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Lay persons are not competent to offer an opinion that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no medical opinion of record 
attributing any current skin disorder to the veteran's active 
service.  The undersigned acknowledges that the veteran was 
seen for complaints pertaining to the skin on several 
occasions during service, but at the time of separation 
examination from his first period of service in late March 
1954 and again at the time of reenlistment examination in 
September 1954, there were no complaints or abnormal findings 
pertaining to the skin.  Further, at the time of general 
medical examination accorded him by VA in January 1962, 
several years following service discharge, again there were 
no complaints or abnormalities regarding the skin.  

The veteran has asserted that a VA physician at the VA 
Medical Center in Poplar Bluff, Missouri, indicated to him 
that his skin disorder was related to his service-connected 
psychiatric disability.  However, the report of examination 
accorded him by that physician is of record and contains no 
reference whatsoever to any kind of causal relationship.  In 
fact, a report of contact which is of record, appears to 
refer to the physician in question and reflects a comment 
from the physician that the skin disorder which was 
identified was neural dermatitis of unknown origin and 
therefore could not in the physician's opinion be definitely 
related to the service-connected psychiatric disorder.  

The undersigned notes that at the time of the VA outpatient 
visit in March 1998, it was indicated by the examining 
physician that the veteran's skin disorder was not likely 
service-connected.  The examiner commented that a formal 
examination could be set up to decide for sure.  First, the 
record reflects the veteran was accorded a skin examination 
in May 1997.  Secondly, where a claim is not well grounded, 
there is no duty to assist.  The Court has held that the duty 
to assist a veteran is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
veteran has not met the initial evidentiary burden which is 
required to make his claim of service connection well 
grounded.

Although where a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to a claim, the Court has held that VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise 
the claimant of the evidence required to complete an 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied.  The RO fulfilled its 
obligation in its statement of the case and in the 
supplemental statements of the case in January and September 
1998 in which the veteran was informed that there was no 
basis in the available evidence of record to establish 
service connection for a chronic skin disorder.


ORDER

Service connection for a chronic skin disorder is denied.  



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 

